Citation Nr: 0707561	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 60 percent for left hip 
arthritis with avascular necrosis of the femoral head with 
fracture dislocation, post-operative. 


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to July 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
in which the RO denied an increased rating for left hip 
arthritis with femoral head avascular necrosis, status 
postoperative fracture dislocation.  The veteran filed a 
notice of disagreement (NOD) in October 2002 and the RO 
issued a statement of the case (SOC) in November 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2002.

In April 2004 and April 2005, the Board remanded the claim to 
the RO (via the Appeals Management Center (AMC)) for further 
development.  After accomplishing some of the requested 
action, the RO/AMC continued the denial of the claim (as 
reflected in the November 2004 and January 2006 Supplemental 
SOCs (SSOCs)).  

The Board again remanded the claim to the RO, via the AMC, in 
April 2006.  After completing the requested action, the 
RO/AMC continued the denial of the claim (as reflected in an 
August 2006 SSOC), and returned this matter to the Board for 
further appellate consideration.

The Board notes that, in November 2004, the RO granted the 
veteran a total disability rating based on individual 
unemployability (TDIU) due to his service-connected left hip 
and back disabilities.  In addition, the RO also issued an 
August 2006 rating decision granting the veteran a separate 
rating for a left leg discrepancy secondary to the left hip 
disability (previously included in the rating for the left 
hip disability); the veteran has not appealed the assigned 
rating. 

The Board also notes that the veteran was represented by an 
attorney whose authority to represent VA claimants has been 
revoked.  After the Board notified the veteran of this fact 
and afforded him an opportunity to select another 
representative in December 2003, in a later December 2003 
response, the veteran indicated that he wanted to represent 
himself.  The Board recognizes the change in representation. 
 
FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's left hip arthritis with avascular necrosis 
of the femoral head with fracture dislocation, post-
operative, has caused significant limitation of motion, to 
include little or no rotation; but there is no ankylosis, and 
X-rays do not reveal a fracture of the shaft or anatomical 
neck of the femur with nonunion and loose motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for left 
hip arthritis with avascular necrosis of the femoral head 
with fracture dislocation, post-operative, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5054, 5250, 5255 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In April 2006, during the pendency of this appeal, the RO 
sent the veteran a notice letter informing him that it was 
considering his claim for entitlement to an increased rating 
for left hip arthritis with femoral head avascular necrosis, 
status post operative fracture dislocation, and that, in 
order to establish entitlement to this benefit, he had to 
submit evidence showing that his service-connected left hip 
disability had gotten worse.  After this letter, the veteran 
was afforded an opportunity to respond before the RO 
readjudicated the claim (as reflected in the August 2006 
SSOC).  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim for an increased rating, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the post-rating April 2006 letter 
discussed above satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  An 
attachment to the April 2006 letter entitled, "What is the 
Status of Your Claim and How You Can Help," advised that VA 
is responsible for obtaining relevant records from any 
Federal agency and for making reasonable efforts to obtain 
relevant records not held by a Federal agency.  The April 
2006 letter also specifically advised the veteran, on page 1, 
"You should submit any evidence which is not a part of your 
VA record which establishes entitlement to a disability 
evaluation in excess of 60 percent for arthritis, left hip 
with avascular necrosis, femoral head with fracture 
dislocation, postoperative.  The letter also stated on page 
2: "If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, the 
document substantially meeting the VCAA's notice 
requirements-addressed above-was provided to the veteran 
only after the rating action on appeal.  However, the Board 
finds that, in this appeal, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
and Pelegrini, 18 Vet. App. at 122-124).  As indicated above, 
the veteran has been afforded several opportunities to 
present information and evidence pertinent to the claim for a 
higher initial rating.  As a result of RO development and the 
Board's remands, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  After the 
issuance of the April 2006 notice letter and additional 
opportunity to provide information and/or evidence pertinent 
to the claim under consideration, the veteran's claim was 
readjudicated on the basis of all the evidence of record in 
August 2006 (as reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) ((rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that VA 
must provide information regarding effective dates that may 
be assigned.  The April 2006 letter discussed above provided 
information regarding how VA determines effective dates and 
disability ratings prior to the RO's readjudication of the 
claim in August 2006.  In any event, because the Board's 
decision herein denies the claim for an increased rating, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim on appeal has been accomplished.  The RO made 
reasonable and appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate his claim, 
to include  post-service VA treatment records through 2006, 
including those identified in the Board's remands.  In 
September 2004 and December 2005, the veteran was afforded VA 
orthopedic examinations, and reports of these examinations 
are of record.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.


II. Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, with assignment of ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the RO granted service connection for left hip 
arthritis with avascular necrosis of the femoral head in July 
1981; at that time an initial rating of 30 percent was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5255 (2006), applicable to impairment of the femur.  However, 
when the rating was increased to 60 percent in December 1999, 
the RO designated DC 5299-5250 as the appropriate diagnostic 
code, indicating that the veteran's left hip disability was 
being evaluated,  by analogy, to ankylosis of the hip.  See 
38 C.F.R. §§ 4.20 and 4.27.  

Under DC 5250, favorable ankylosis in flexion at an angle 
between 20 and 40 degrees with slight adduction or abduction 
warrants assignment of a 60 percent rating; intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
rating; and extremely unfavorable ankylosis, in which the 
foot does not reach the ground and crutches are necessary 
warrants a 90 percent rating.  

Under DC 5255, a 60 percent rating requires fracture of the 
surgical neck of either femur if the fracture results in a 
false joint, or fracture of the shaft or anatomical neck of 
either femur with nonunion when there is no loose motion and 
weight-bearing is preserved with the aid of a brace; an 80 
percent rating requires nonunion of a spiral or oblique 
fracture with loose motion.

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
there is functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or in coordination, to 
include on repeated use and during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent medical evidence in light of the 
above-noted criteria, the Board finds that a higher rating 
for the disability under consideration is not warranted.

An August 2000 VA outpatient treatment (VAOPT) note indicates 
that the veteran was experiencing pain in the sacroiliac 
joint, which was tender to palpation, secondary to the 
altered gait from left hip arthritis.  A December 2000 VA 
outpatient treatment (VAOPT) note indicates that the 
veteran's left hip had internal rotation to 0 degrees, 
external rotation to 15 degrees, extension to 5 degrees, and 
flexion to 95 degrees.  The examiner noted that the veteran 
was using a cane for ambulation and a lift in his show, and 
that his left hip degenerative joint disease (DJD) could be 
causing his sacroiliac joint pain, which had been relieved by 
an injection.  A May 2001 VAOPT note indicated that the 
veteran used a shoe lift and a single point cane that did not 
fit well.   

A May 2002 orthopedic clinic note indicated that the veteran 
continued to experience severe left hip pain due to 
arthritis, movement of the hip was "quite limited," there 
was fixed flexion contracture and marked limb length 
discrepancy due to shortening of the left lower extremity.  
The veteran indicated that his symptoms had worsened a bit 
since his last visit.  The physician noted that the veteran's 
gait was "surprisingly good" with a cane and left show 
build up.  The veteran indicated he might consider total left 
hip replacement.  

A January 2003 VAOPT note indicated that the veteran was 
ambulating with a cane, there was a 1.5 inch difference in 
length between the legs, and that the veteran had experienced 
increased pain over the previous 3 days that the veteran 
thought was weather related.

In a August 2003 letter, a VA nurse practitioner wrote  that 
August 2002 X-rays showed severe DJD changes of the left hip 
with deformities and irregularities of the head of the femur 
and left acetabulum, with large osteophytes present.  She 
also noted that left hip replacement was being considered.  
On examination, there was flexion contracture, of the left 
hip with corresponding leg length discrepancy, for which the 
veteran wore specially built shoes to compensate.  

A July 2004 VAOPT orthopedic consultation note indicates that 
the veteran experienced pain on ambulation and when 
attempting to flex the hip.  Left total hip replacement was 
recommended by some physicians but not others.  On 
examination, the left hip was 3 and 1/2 cm. short, and the left 
thigh was 45 and 1/2 cm. versus 51 on the right.  The examiner 
wrote: "He has no rotation in the hip being externally 
rotated though only about 5 degrees."  There was flexion to 
45 degrees.  Left hip X-rays showed severe cyst formations of 
both the acetabulum and femoral head, and there was one screw 
loose and floating around the joint and one intact screw.

A September 2004 VA examination report indicates that the 
veteran had sharp, burning, radiating and throbbing pain of 
the hip at a level of 8/10, weakness, stiffness, 
fatigability, and lack of endurance, but no swelling or 
locking.  The veteran reported flare-ups with cold and rainy 
weather, lasting 2-3 days, with pain of 10, during which he 
is basically sedentary.  It was noted that the veteran was 
scheduled for a total left hip replacement.  He used a cane 
to walk.  On examination, the veteran's hip was tender to 
palpation, he had no rotation in the hip at all, there was 
flexion to 45 degrees, and abduction to 23 degrees.  An 
abnormal gait was noted, and a 2 inch lift in the veteran's 
left shoe.  X-rays showed gross deformity of the left hip 
with significant productive changes, intact sacroiliac 
joints, no acute fractures or subluxations, severe dystrophic 
and dysmorphic bone formation of uncertain etiology and 
markedly abnormal acetabulum.  

The examiner diagnosed severe avascular necrosis of the left 
hip with significant decrease in the range of motion.  As 
regards DeLuca factors, the examiner noted that there was no 
decrease in the range of motion or joint function of the left 
hip additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  In this regard, he 
also wrote that the veteran's left leg discrepancy makes all 
of his range of motion "incoordinate," that he looked 
uncomfortable just sitting in a chair, had an antalgic gait, 
and that there was evidence of pain with and without motion, 
less when sitting.  The examiner also expressed that the 
veteran "does not have increased functional loss with 
repetition but it is reasonable to state that with his 
history and after a review of the medical records that there 
would be an additional 25 percent loss of function to his hip 
during flare-ups."  The examiner specifically found that 
there was no ankylosis.  

The report of a December 2005 VA examination notes that the 
veteran did not have any plans in the near future for a total 
hip arthroplasty.  The examiner noted an antalgic gait using 
a cane, special orthopedic shoes to adjust for the leg length 
discrepancy, muscle deficit in the left thigh, muscle 
strength decrease on the left compared to the right, and 
partially decreased sensation on the left.  The examiner 
referred to a July 14, 2005 VAOPT orthopedic consult note of 
Dr. Lipscomb for further findings, but a review of the claims 
file indicates that he was actually referring to the above-
described July 14, 2004 VAOPT note by that VA physician.  He 
stated that there were no significant changes between that 
note and this examination.  The impression was severe left 
hip arthritis.

The above findings reflect that the veteran is not entitled 
to a rating higher than 60 percent under any potentially 
applicable diagnostic code.  

He is not entitled to a higher rating under DC 5250 because 
there is no evidence of ankylosis.  Significant limitation of 
motion is shown, to include little or no rotation:   flexion 
has been between 45 and 95 degrees, extension to 5 degrees, 
and abduction to 23 degrees, as compared to normal hip 
flexion to 125 degrees, and normal hip abduction to 45 
degrees.  See 38 C.F.R. § 4.71a, Plate II (2006).  However, 
there is no evidence of actual or comparable anklylosis of 
the hip.  While DC 5250 also includes consideration of leg 
length discrepancy, as noted in the Introduction, above, the 
veteran has been assigned a separate rating for such, a 
matter that is not on appeal; hence, consideration of leg 
length discrepancy under DC 5250 would constitute pyramiding.  
See 38 C.F.R. § 4.14.

Further, as regards the DeLuca and sections 4.40 and 4.45 
factors, the Board notes that, while the September 2004 VA 
examiner noted pain, weakness, fatigability, and lack of 
endurance, and the VAOPT notes have frequently noted hip 
pain, the September 2004 VA examiner also indicated that 
there was no limitation of motion or functional loss due to 
any of those or the other DeLuca factors following repetitive 
use at the examination.  While the examiner did note that 
there would be an additional 25 percent loss of function to 
the hip during flare-up, such would still not result in 
disability comparable to ankylosis, the requirement for a 
rating higher than 60 percent.  Hence, a higher based on the 
factors noted in 38 C.F.R. §§ 4.40 or 4.45 or DeLuca, is not 
warranted.  

The veteran also is not entitled to a higher rating under DC 
5255 because X-rays do not reveal a fracture of the shaft or 
anatomical neck of the femur with nonunion and loose motion 
warranting an 80 percent rating.  The Board also notes that 
because the veteran has not had and does not intend to have 
in the near future a total hip replacement, there is no 
occasion to consider a higher rating under 38 C.F.R. § 4.71a, 
DC 5054 (2006), under which prosthetic replacement of the 
head of the femur or of the acetabulum warrants a 100 percent 
rating for 1 year following implantation of the prosthesis, 
with some ratings higher than 60 percent available 
thereafter.

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  The 
Board also finds that the record presents no a basis for 
assignment of a higher rating in this case on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited 
to in the SOC).  The Board notes that the veteran is 
receiving a TDIU based on his service-connected back and left 
hip disabilities, and that the 60 percent rating already 
assignment contemplates significant hip impairment.  However, 
there simply is no showing that the left hip disability, 
alone, results in marked interference with employment (i.e., 
beyond that contemplated in the assigned rating), or 
necessitates frequent periods of hospitalization, or that the 
disability otherwise presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the normal schedular rating criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 60 percent for left hip arthritis 
with avascular necrosis of the femoral head with fracture 
dislocation, post-operative, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

A rating in excess of 60 percent for left hip arthritis with 
avascular necrosis of the femoral head with fracture 
dislocation, post-operative, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


